Title: Caesar A. Rodney to Thomas Jefferson, 6 October 1810
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington October, 6. 1810
          
           A few days since your acceptable favor of the 25th ulto was received, and the day before yesterday your exposition of the case of the Batture came to hand. I have since attentively perused it, and it has afforded me equal pleasure & instruction. It is true, it does not possess the strict method required in a legal argument, but the full & satisfactory explanation which it contains of the whole transaction is peculiarly gratifying. It traces by regular steps all the occurrences in the order in which they happen took place, & happily combining law & argument with the facts in their rational course, leads us in an easy & familiar manner to a correct result. Your idea of giving the same construction to the same words in both Suits is new & conclusive. They are thus caught in their own net. I will loose no time in furnishing you with a sketch of my impressions on the subject.   In the interim I send you the 7 8th volume of Brown’s Parliamentary cases, edited by Tomlins, in which you will find a case, in many features bearing a striking resemblance to Livingston’s claim. The decision of the House Lords in 1797. was in favor of the corporation of Dundee & against the attempt of a grantee to the flood waters. You will find it contained commencing in page 119. & continuing to page 145. Upon the whole, from a variety of circumstances combined in it, no case to be found in the books, is perhaps more analagous to the present. Notwithstanding the rules of the civil, common & scottish law on the subject of alluvion, the Court of Sessions & the house of Lords decided on the great & essential principles of universal law against an attempt to convert to private purposes that which may properly be considered as res publie & for the benefit of the community. I send you the book because the case is not contained in the old edition.
           Before I received your favor I had written to the President decidedly in favor of Mr Lincoln. Mr Gallatin unites with me in opinion. It would be a great blessing to this country to have a majority of Republicans on the bench of the Supreme Court
          
            Yours Truly & Affectionately
            
 C. A. Rodney
          
        